DENY; and Opinion Filed August 25, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01053-CV

                         IN RE 3334-3336 ROSEDALE, LLC, Relator

                   Original Proceeding from the 193rd Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-14-05776

                             MEMORANDUM OPINION
                            Before Justices Fillmore, Evans, and Lewis
                                    Opinion by Justice Lewis
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its July 25, 2014 order denying its motion to expunge the lis pendens filed by real

parties in interest. The facts are well-known to the parties, so we do not recount them here.

Ordinarily, to obtain mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Because relator has failed to

establish its right to mandamus relief, we DENY the petition for writ of mandamus. TEX. R.

APP. P. 52.8(a).




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE
141053F.P05